Citation Nr: 1221215	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to December 11, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Entitlement to a TDIU from December 11, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in pertinent part, denied the Veteran's claim for entitlement to a TDIU.  The Veteran's claims file was subsequently transferred to the RO in Columbia, South Carolina. 

This appeal was previously before the Board and the Board remanded the claim in January 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

In December 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU prior to December 11, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities have been shown to preclude him from securing or following all forms of substantially gainful employment consistent with his education and occupational experience from December 11, 2009.
CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities, from December 11, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In light of the fully favorable determination in this case on the issue of entitlement to a TDIU from December 11, 2009, no further discussion of VCAA compliance is necessary. 


Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2011).
If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In the case at hand, the Veteran is service connected for: (1) mood disorder due to general medical condition (claimed as anxiety and major depression) associated with neuralgia of the left sciatic nerve, secondary to ectopic bone formation following fracture of the left femur, rated 50 percent disabling from December 11, 2009; (2) low back disorder, characterized as herniated lumbar discs at L4/5 and L5/S1, rated 40 percent disabling from July 23, 2003; (3) left hip bursitis (claimed as hip degenerative joint disease) associated with neuralgia of the left sciatic nerve, secondary to ectopic bone formation following fracture of the left femur, rated 40 percent disabling from December 11, 2009; (4) neuralgia of the left sciatic nerve, secondary to ectopic bone formation following fracture of the left femur, rated noncompensable from May 1, 1981, 10 percent disabling from July 9, 2008, and 20 percent disabling from December 11, 2009; (5) left gamekeeper's thumb, rated noncompensable from May 1, 1981, and 10 percent disabling from December 22, 2006; and (6) scar, residual of left inguinal hernia repair, rated noncompensable from November 6, 2008.

Combining these ratings under 38 C.F.R. § 4.25 results in a noncompensable rating from May 1, 1981 through July 22, 2003, a 40 percent rating from July 23, 2003 through December 21, 2006, a 50 percent rating from December 22, 2006 through December 10, 2009, and a 90 percent rating on and after December 11, 2009.  These ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a) from December 11, 2009.  The Board must now consider whether the Veteran has been, in fact, unemployable due to his service-connected disabilities since December 11, 2009. 

The Veteran testified before the undersigned Veterans Law Judge in December 2009 that after his discharge from service, he tried to work in the masonry and construction fields but was unable to do that work.  He also worked in a security position for 3 1/2 years, but had to quit because he was unable to perform the required monthly physical fitness test due to his back and leg pain.  He stated that he last worked in May 2002 as a truck driver.

A private treatment report from the Veteran's private Doctor of Chiropractic (D.C.) dated in December 2009 indicated that the Veteran stopped working in 2002.  After recording a history provided by the Veteran and performing a physical examination, the D.C. diagnosed the Veteran with displacement of intervertebral disc; disc disorder (lumbar region); difficulty walking, gait; sciatica; disorder of sacrum; coccygodynia; and spinal stenosis.  The D.C. stated that in his professional opinion, coupled with his experience with this type of case, the Veteran will be unable to perform strenuous work, indefinitely.

Pursuant to the Board's January 2010 remand, the Veteran was provided a VA general medical examination in March 2010.  The Veteran reported that he last worked in 2002 as a truck driver.  He indicated that when he was working in 2002, his service-connected thumb disability limited his occupational activities, as he had a very poor grip on the steering wheel with the left hand.  He also stated that since his in-service femur fracture, he has experienced chronic and increasingly severe pain from his left leg, which radiates to his left hip and back.  The pain is very severe, and he has numbness extending from his femur down to his foot.  His mobility is greatly decreased and his chronic pain due to his left leg affects his daily life.  

After a physical examination, the examiner opined that it is at least as likely as not at this time that the Veteran is unable to maintain employment due to his service-connected medical injuries.  The examiner noted that the thumb does not greatly affect his ability to obtain a job.  The examiner stated that the Veteran did have problems with decreased grip strength with his occupation as a truck driver, but the thumb alone would not prevent him from working.  The main issue for this Veteran is his residuals of his left femur fracture with hip involvement.  His subsequent pain and increasing discomfort make mobility extremely difficult.  The examiner explained that the Veteran is limited in what type of occupation he can actually do.  Prolonged sitting does aggravate his symptoms, as do increased standing and any type of employment which would require mobility.  He has not sought vocational rehabilitation, and was unsure what kind of job he could hold down due to his chronic severe pain.

During a January 2011 VA mental disorders examination, the Axis I diagnostic impression was of mood disorder due to general medical condition (orthopedic conditions).  The examiner found that at that time, the Veteran's psychiatric presentation was resulting in a moderate degree of impairment in social functioning and a moderate degree of impairment in occupational functioning.

Additionally, during a December 2011 VA spine examination, after performing a physical examination, the examining physician indicated that the Veteran's thoracolumbar spine condition does impact his ability to work.  The examiner noted that the Veteran could barely walk from his car to that office.  The examiner indicated that the Veteran also had severe limitations using his upper extremities.  The examiner further remarked that the Veteran was severely disabled from lumbar radiculopathy bilaterally, although it was worse on the left side.

Here, the Board observes that the Veteran's occupational history is in vocations that involve physical activity, and based on the evidence of record, since December 11, 2009, he is unable to perform any vocational tasks which would require mobility.  Additionally, prolonged sitting has been shown to aggravate his symptoms, his left thumb disability causes some limitations in his use of his left upper extremity, and his service-connected mood disorder results in a moderate degree of impairment in occupational functioning.  Thus, the Board finds that since December 11, 2009, the Veteran's service-connected disabilities also preclude him from obtaining and maintaining sedentary employment.

After resolving all doubt in the Veteran's favor, the Board finds that from December 11, 2009, the preponderance of the evidence of record establishes that the Veteran's service-connected disabilities, without regard to his nonservice-connected disabilities or his age, preclude him from securing and maintaining substantially gainful employment consistent with his educational level and occupational experience.  Thus, entitlement to a TDIU is established.


ORDER

Entitlement to a TDIU from December 11, 2009 is granted, subject to the law and regulations governing the payment of monetary benefits.
REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim for entitlement to a TDIU prior to December 11, 2009.

In this case the schedular requirements set forth in 38 C.F.R. § 4.16(a) (2011) are not met prior to December 11, 2009, as indicated above.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Here, the medical and lay evidence suggests that the Veteran was unable to work prior to December 11, 2009 due to service-connected disabilities.

Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2011).  The United States Court of Appeals for Veterans Claims ("Court") has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  As the evidence suggests that the Veteran was unemployable by reason of service-connected disabilities prior to December 11, 2009, this must be accomplished on remand.

Additionally, the Board also notes that in the January 2010 remand, the Board directed that after completing the requested development, the RO/AMC was to review the Veteran's claim.  If the determination was adverse to the Veteran, he and his representative were to be provided an appropriate supplemental statement of the case (SSOC) and given an opportunity to respond.  However, while the AMC issued a SSOC in January 2012, it failed to readjudicate the Veteran's claim for a TDIU.  Rather than providing the Veteran with an appropriate SSOC, the AMC indicated that the issue of entitlement to a TDIU was referred to the RO in Columbia, South Carolina, as they have not yet prepared a decision on a reopened claim for such.  

The Board notes that this appeal arose from an October 2005 rating decision.  In February 2007, the Veteran submitted documentation, a copy of a November 2005 certified mail receipt, that he had filed a timely notice of disagreement (NOD) with the October 2005 rating decision.  In a March 2007 notice letter, the RO notified the Veteran that his NOD for the October 2005 rating decision had been accepted.  The RO subsequently issued a statement of the case (SOC) in May 2007.  The Veteran submitted a VA Form 9 in July 2007, perfecting the current appeal.  As noted above, this appeal was previously before the Board and the Board remanded the claim in January 2010 for additional development.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, if the Veteran's claim for entitlement to a TDIU prior to December 11, 2009 remains denied, the Veteran and his representative must be provided an appropriate SSOC and given an opportunity to respond. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a TDIU prior to December 11, 2009 to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  All information required by that regulation should be contained in the referral.  The reply should state whether it is at least as likely as not that the Veteran's service-connected disabilities rendered him unemployable prior to December 11, 2009. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and be given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


